Citation Nr: 0200082	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  99-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946 and from February 1948 to March 1965.  The 
appellant is his surviving spouse.  

This matter arose as a result of a March 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that denied the 
appellant's application to reopen a claim of entitlement to 
service connection for the cause of the veteran's death.  

The appellant appealed that determination to the Board of 
Veterans' Appeals (Board).  In August 2000, the Board 
requested the opinion of a medical expert from the Veterans 
Health Administration under the provisions of 38 C.F.R. § 
20.901(a) (1999).  The appellant and her representative were 
notified of this undertaking at that time.  Later in August, 
the opinion of the chief of the Gastrointestinal-Hepatology-
Nutrition Section of the VA Medical Center, Washington, D.C., 
was received and associated with the claims file.  The Board 
furnished a copy of that opinion to the representative later 
the same month and offered him an opportunity to submit any 
additional evidence or argument.  On August 9, 2000, the 
representative forwarded a copy of the opinion to the 
appellant for her review.  In October 2000, the 
representative advised that he had no further evidence or 
argument to submit.  

In November 2000, the Board found that new and material 
evidence had been received to reopen the claim but denied the 
cause-of-death claim on the merits.  

The appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in June 2001, the Court granted the Secretary's motion 
and vacated that part of the Board's decision that had denied 
the claim for cause of death on the merits.  The Court 
remanded the case to the Board for consideration of the 
effect on the claim of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which took effect shortly after the Board's decision 
was issued.  Copies of the Court's Order and the Secretary's 
unopposed motion have been placed in the claims file.  

In August 2001, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of this appeal.  
The attorney-representative responded in December 2001 by 
submitting a Brief, together with additional evidence, in 
support of the claim.  These submissions have been associated 
with the claims file.  The matter is now before the Board for 
further appellate consideration.  


REMAND

The evidence of record shows that the veteran died in a 
private hospital in December 1987 at the age of 63.  The 
death certificate showed the cause of death as 
cardiopulmonary failure due to metastatic hepatoma.  An 
autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for postoperative residuals of duodenal ulcer, which 
were rated 40 percent disabling; migraine headaches, which 
were rated 10 percent disabling; and residuals of 
appendectomy, which were rated noncompensably disabling.  The 
combined service-connected evaluation was 50 percent.  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  

The service medical records are negative for findings of 
carcinoma of the liver, which was not shown until many years 
following separation.  The appellant does not contend 
otherwise.  Rather, she primarily maintains that the 
veteran's service-connected gastrointestinal disability 
contributed substantially or materially to hasten the 
veteran's death from hepatoma.  

This case comes down to resolving a difference of opinion 
among physicians.  The evidence includes the May 1999 report 
of Lucien S. Wilkins, M.D., a private gastroenterologist.  
The record suggests that that Dr. Wilkins had treated the 
veteran for his gastrointestinal complaints beginning in 
about 1984.  Dr. Wilkins noted in May 1999 that the veteran 
had undergone a 70-percent gastric resection and Billroth I 
anastomosis for his service-connected ulcer disease in 1975 
and that the autopsy report reflected evidence of 
gastrointestinal bleeding at the time of his death.  Dr. 
Wilkins stated that the veteran "suffered tremendously" 
from the residuals of his ulcer surgery.  He said that this 
contributed greatly to his having significant discomfort 
during his life and probably made a contribution to his cause 
of death.  Dr. Wilkins noted that a portion of the death 
certificate was left blank and did not indicate whether the 
autopsy findings were considered when the cause of death was 
entered.  Dr. Wilkins was of the opinion that the veteran's 
gastrointestinal bleeding contributed to his death.  He 
stated that the veteran's service-connected gastrointestinal 
disability "almost certainly contributed to his death."  

Also of record is the opinion, dated in August 2000, of the 
chief of the Gastrointestinal-Hepatology-Nutrition Section of 
the VA Medical Center, Washington, D.C.  The VA physician 
observed that the veteran entered the hospital with 
hepatocellular carcinoma (hepatoma) as a diagnosis.  He 
stated that the veteran died directly as a result of 
hepatocellular carcinoma.  The physician noted that the 
veteran was service connected for peptic ulcer disease, for 
which he had undergone a subtotal gastrectomy, pyloroplasty, 
and vagotomy many years earlier.  However, he was of the 
opinion that there was no evidence of gastrointestinal 
bleeding as a result of the service-connected postoperative 
ulcer residuals.  The VA physician said that the possible 
presence of such blood could have come from esophageal 
varices, which often occur with hepatocellular carcinoma, and 
that it was unlikely that the veteran's service-connected 
condition was a principle or primary cause of death.  The 
physician was further of the opinion that it was not likely 
that the service-connected condition contributed to death.  

The attorney-representative submitted a copy of an amended 
death certificate with the Brief received in December 2001.  
With the amended death certificate was a copy of a September 
2000 letter by J. A. Rhyne, M.D., President of the Medical 
Staff of the New Hanover Regional Medical Center, forwarding 
the amended death certificate to the vital records repository 
of the state of North Carolina.  In her forwarding letter, 
Dr. Rhyne noted that the physician who had signed the 
original death certificate was no longer in the area.  She 
stated that after a review of the veteran's medical record, 
she had found reason to supplement the information on the 
original death certificate.  The amended death certificate 
indicates that gastrointestinal hemorrhage was a significant 
condition contributing to the veteran's death.  

The Board notes that the autopsy indicated that the gastric 
mucosa, particularly near the cardia, showed tarry surface 
deposits but no ulceration or tumor.  Anatomically, the 
cardia is the orifice between the esophagus and the cardiac 
part of the stomach.  Dorland's Illustrated Medical 
Dictionary 267, 1203 (28th ed. 1994).  Dr. Rhyne seems to be 
of the opinion that the veteran experienced a 
gastrointestinal (not esophageal) hemorrhage that contributed 
substantially to his cause of death.  

The attorney-representative contends, inter alia, that the 
evidence of record places the matter in equipoise, thus 
requiring a grant of the benefit sought.  See 38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  However, the basis for Dr. Rhyne's opinion 
is not clear because her letter contains no summary of 
medical findings or other rationale to support her opinion 
that the original death certificate should be amended.  This 
requires clarification.  

The Board observes that Dr. Rhyne's letter is dated in 
September 2000, while the opinion of the VA physician is 
dated in August 2000.  Although the record indicates that her 
representative forwarded a copy of the VA physician's opinion 
to the appellant in August 2000, it is unclear whether Dr. 
Rhyne saw the opinion before rendering her own opinion in 
this matter.  Although Dr. Rhyne seems to have had access to 
many of the pertinent records in this case, the claims file 
itself remained in Washington during her review of the 
veteran's medical record.  It is possible that she had access 
to a copy of the claims file, but this is unclear and is not 
apparent from her letter to the North Carolina authorities.  

The Court remanded this case to the Board for consideration 
of the effect of the VCAA on the pending appeal.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477(1999), opinion 
withdrawn and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (July 24, 
1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran may have been treated 
during his lifetime, and from any other 
relevant source(s) or facility(ies) 
identified by the appellant or shown by 
the record.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the appellant so notified.  The 
appellant may also submit any medical 
records in her possession that she 
believes supports her appeal, and the RO 
should give her the opportunity to do so.  

2.  The RO should contact Janelle A. 
Rhyne, M.D., President, Medical Staff, 
New Hanover Regional Medical Center, 
P.O. Box 9000, 2131 South 17th Street, 
Wilmington, NC  28402-9000, and request 
that she elaborate on her opinion that 
the veteran's medical record supported 
amending his death certificate to 
reflect gastrointestinal hemorrhage as a 
significant condition contributing to 
his death from metastatic hepatoma in 
December 1987.  Dr. Rhyne should be 
asked to enumerate the medical reports 
that she reviewed and to state in detail 
the medical findings from those reports 
that support her conclusion.  Dr. Rhyne 
should also be requested to state her 
medical specialty or area of medical 
expertise.  Any statement provided by 
Dr. Rhyne should be associated with the 
claims file.  Dr. Rhyne should be 
provided with an opportunity to review 
the claims file, if she so desires, 
provided that an appropriate 
authorization is obtained from the 
appellant prior to any such review.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are satisfied to the 
extent possible.  

4.  After undertaking any additional 
indicated development, the RO should 
review the claim de novo without regard 
to the finality of any prior Board or 
rating decision.  If the benefit sought 
on appeal is not granted to the 
satisfaction of the appellant, a 
supplemental statement of the case should 
be issued and the appellant and her 
attorney-representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



